3. Situation and cultural heritage in Kashgar (Xinjiang Uyghur Autonomous Region, China)
The item is the debate on six motions for resolutions on the situation and cultural heritage in Kashgar (Xinjiang Uyghur Autonomous Region, China).
author. - Mr President, Uyghurs have practically become a minority in their historic homeland. They need international support to preserve their culture and identity. In fact, the fate of the ancient city of Kashgar is in the balance. A modernisation programme has slated up to 85% of the traditional old city of Kashgar for demolition. It is important to prevent the historic fortress being replaced by modern apartment blocks. If the Chinese authorities are serious about convincing us that all will be well, they have to first of all convince the native population of East Turkestan that their cultural heritage really will be respected and that the Uyghur language will be taught in schools on an equal level with the Chinese language.
I call on the Chinese authorities to accept possible contributions by ICOMOS, which has impressive experience in the management of urban historic landscapes, and I ask the Chinese Government to agree to lift Kashgar to UNESCO world heritage status that will include several cultural sites along the ancient Silk Road.
author. - Mr President, under the banner of reform and development, the ancient Silk Road city of Kashgar is being demolished. It is not only a blow to global cultural heritage, but most of all, the city is very important for the Uyghur and the Hui populations, and for China's cultural diversity as a whole, which is now being destroyed.
China has stepped up efforts to boost relations through cultural diplomacy throughout the world, but no one will be interested in a marketed, homogenised culture of a country which has such cultural diversity.
In the interests of economic opportunity and sustainable relations with the rest of the world, respect for human rights and minorities in the broadest sense is essential. We urge the Chinese Government to assess the possibility of including Kashgar in the joint application with Kazakhstan, Kyrgyzstan, Tajikistan and Uzbekistan for the Silk Road UNESCO world heritage designation.
The High Representative should step up the human rights dialogue with China and make it more action-oriented and effective.
Mr President, today's debate on the rights of ethnic minorities in China comes a day after the Dalai Lama officially announced that he is resigning from his political role in Tibet. In the coming months, we should watch the development of the political situation there carefully. Today, however, we are talking about another minority group which is suffering discrimination in China - the Muslim Uyghur population. China is justifying its policy towards them by the need to fight terrorism, and for the Chinese authorities, the persecution of the Uyghur people also means the destruction of the Uyghurs' cultural heritage. Particularly disturbing are the reports of the reconstruction of the city of Kashgar. This will, in practice, mean the destruction of its historical centre, one of the most interesting and best-preserved examples of Muslim architecture in Central Asia, which attracts more than a million tourists every year and would be eligible for inclusion on the UNESCO world heritage list if China applied for this status.
I am confident that the European Union's diplomatic service will demonstrate its effectiveness in talks with the Chinese authorities, and will remind them of the need to respect the rights of ethnic minorities and protect their cultural heritage. Thank you.
Mr President, it is clear that Kashgar is the symbol, par excellence, of Uyghur cultural identity in the Chinese province of Xinjiang. On 27 January, I organised a conference in Brussels, where I learned of the impact which the destructive Chinese urbanisation plans are having on the Uyghur population. It is, indeed, the case that, under the guise of public security and modernisation, China wants to leave no more than 15% of the original city intact and, in fact, transform Kashgar into one huge open-air museum. I think it is high time that we responded powerfully to this, before it is too late.
After quashing the demonstrations in Urumqi in July 2009, the Chinese authorities were called upon by this House to make every effort to bring about an open, permanent and respectful dialogue with the Uyghurs and pursue a more integrated and comprehensive economic policy in their area, aimed at encouraging local involvement and, above all, protecting Uyghur cultural identity. Unfortunately, the current Chinese policy in Kashgar is proving to be quite the reverse of what was called for then. Not only the destruction of Kashgar, while denying the local population any say in the matter, but also the Chinese refusal to allow Kashgar to compete for UNESCO world heritage status, is illustrative of the way in which the Chinese Communist Party deals with cultural diversity.
author. - Mr President, the EU's motto is 'Unity in diversity'. Sadly, such a sentiment does not resonate in the People's Republic of China, whose Communist rulers are obsessed with unity, but not much thought is given to celebrating diversity.
Undoubtedly, the attempt to impose Han Chinese majority culture on tiny minorities in the world's most populous country is causing much tension and resentment. We already know about the suppression of the ancient Buddhist Tibetan culture over the last 60 years; now we see the same threat looming over the city of Kashgar in the restive province of Xinjiang.
For 2 000 years, Kashgar has been a thriving city on the Silk Road with a rich, unique and flourishing central Asian culture, but now it is facing wholesale demolition and rebuilding. It is hard to escape the idea that this is Beijing's attempt to break the will of the Uyghur separatists.
I personally have no brief or sympathy for the separatist cause, some of whose supporters, I am afraid, have links to al-Qaeda, but I urge the Chinese Government to think again. The destruction of an ancient city like Kashgar would simply strengthen the resolve of all of those who would wish to foment violence against the state.
Mr President, ladies and gentlemen, to tell you the truth, out of the three urgent debates taking place this afternoon, this really is the one in which we feel the most impotent. We have talked about Pakistan and Belarus and we then have reason to believe that the European Union has not only moral authority but also leverage or power over external authorities to try to ensure, at least, that they are on the right track.
In fact, when we talk about China, we know that this leverage is reduced because a lot of what we say in this House contradicts what the European governments in our capitals do: that is to say, what Mr Sarkozy, Mrs Merkel or politicians in my own country, Portugal, do, like Mr Sócrates, who only very recently diverted a demonstration against Chinese authorities so that the Premier, who was visiting Lisbon, did not have to come face to face with those protesting against his regime. In other words, it is Europe itself that is repeatedly participating in this dream world or fantasy world, which the Chinese leaders are creating for themselves, in which there is no opposition and in which one development model suits all, and is the same in Beijing, Shanghai, Guangzhou, in the Xinjiang Uyghur Autonomous Region, or in Tibet.
Therefore, it is really difficult for the European Parliament to say what we are going to say today, which is also what is written in our resolution: we are calling for the Beijing authorities to stop committing this demographic genocide against Uyghurs; we are calling for them to preserve the cultural and ethnic diversity of the regions that make up China; and we are calling for them to preserve places of architectural or heritage value. However, the leaders of our own countries are throwing themselves into the arms of the Chinese leaders, pardoning them for everything that they have done in their country, and are giving them free rein in the name of a development model that ultimately we respect only to a very basic degree. It has therefore been demonstrated once again that moral authority begins to take shape at home and that, in any case, when we in the European Union are talking about others, we are, first and foremost, talking about ourselves, and we need to review our attitude towards China.
Mr President, as has already been said, Uyghurs are not a minority but a people with an ancient Silk Road culture who gradually succumbed to Chinese rule, which was initially very relaxed. The Uyghurs are supported, in particular, by the World Uyghur Congress based in Munich, and the cultural heritage of Kashgar is supported by the Blue Shield movement, the president of which, Karl von Habsburg, was here in Strasbourg this week to provide us with information.
If we are to support the Uyghurs, let us do so by means of a friendly appeal to the Chinese, because the Uyghurs are threatened with cultural ethnocide. Moreover, China, as the oldest cultural nation in the world, should clearly recognise that one of the characteristics of a cultural people is the protection of, and respect for, other cultures, particularly when it comes to small cultures in a huge empire. The Chinese only have to apply their own constitution, which states in three places that this cultural heritage must be preserved.
I would therefore like to say very clearly that we want some give and take from our Chinese partners on this issue - we want the protection of the cultural heritage of the Uyghurs.
Mr President, it is my personal view that, in this case, we must guard against one-sided judgments. There is a risk of counterproductive bias, both in relation to the situation on the ground and to the partnership between the European Union and China. The bloody violence in recent years in Xinjiang is glaring proof that resorting to force is the least satisfactory option. This is why I believe that it is our duty to encourage interethnic dialogue.
It is my opinion that the European Parliament resolution must not affect the right of the Chinese authorities to defend the integrity of their country and the safety of all their citizens, especially against terrorist threats in a region where al-Qaeda is attempting to establish a presence. We must clearly encourage balanced national development from both an economic and demographic perspective.
(Applause)
on behalf of the ALDE Group. - Mr President, it is well known that Uyghuria is in imminent danger of becoming a second Tibet. The People's Republic of China has announced a 'Kashgar Dangerous House Reform', the purpose of which is to raze 85 per cent of the Old City in Kashgar.
Such philistinism must be stopped and the European Union must insist that the authorities of the People's Republic of China do not destroy this important cultural site on the ancient Silk Road. The UN Declaration of the Rights of Persons Belonging to National or Ethnic, Religious and Linguistic Minorities, as well as the constitution of the People's Republic of China, must be respected, even by Beijing.
The People's Republic of China is more and more exercising sinicisation of ethnic minorities such as the Uyghurs and the Tibetans. It is a cultural genocide in the 21st century, which we simply cannot accept.
Mr President, Chinese official circles have long found it irksome to have references to other ancient and important cultures and civilisations whose monuments are today located in Chinese territory.
Kashgar is the centre of the Muslim Uyghurs - one of the largest ethnic minorities in China. For millennia, the Chinese tried to subdue the lands of the Uyghurs, and many times they failed in their fight to subdue these lands. Even today, therefore, there is a certain aloofness in the position of the Chinese administration, and an effort to suppress any manifestation of the cultural traditions and identity that are linked to the rich cultural monuments of the Uyghurs and the city of Kashgar.
I am not sure whether the official Chinese bodies are today capable of accepting the philosophy that the current Chinese state is built not only on the traditions and history of the Chinese empire, but also on the traditions and histories of other peoples. The behaviour of the Chinese towards Tibet, and towards the Uyghur monuments in Kashgar, bears witness rather to the fact that today's China is incapable of appreciating the wealth which other peoples and other cultures have brought to its shared state.
It is therefore right to state from this place that we, in contrast to the Chinese authorities, appreciate and cherish all important cultural monuments located on the territory of the People's Republic of China, as well as those in Tibet and in Kashgar.
Mr President, Kashgar is a city of three and a half million people, a bit smaller than the population of the entire island of Ireland. It is closer to Baghdad than it is to Beijing. It is on the great trading route of the Silk Road and has some of the best preserved Islamic architecture sites, some of which are buried beneath the desert. It also has the largest mosque tomb in China and is a treasure, there is no doubt about that. However, as has been said, it is under a great threat, ostensibly because the Chinese want to redevelop the city because of its susceptibility to earthquakes. That is not acceptable to us, because we feel that a great treasure would be lost.
What can we do about it? Perhaps very little, but at least highlighting it here today is important. We can, as we said, ask that it be included among the Silk Road world heritage sites. Perhaps we could also make people aware of the treasures that are there, so that the people there can preserve them into the future. It would be the world's loss, but a bigger loss to China.
(FI) Mr President, this resolution actually concerns the preservation of an important cultural heritage and the right of minority peoples to their cultural identity. The ancient city of Kashgar is one of the best preserved Islamic cities in Central Asia. Kashgar's rich history goes back to China's Han Dynasty, and the city was an important staging post on the Silk Road. It linked Asia to Europe. The entire Xinjiang Region has enormous cultural significance for the entire world.
China must take action to make Kashgar a UNESCO world heritage site and preserve the area for future generations. The European External Action Service should also ensure that local strategies extend to the right to its cultural identity. The European Union's delegation to China could also earmark funds to support the traditions of the Kashgar minorities and their cultural identity.
Mr President, future generations depend on our actions today to protect timeless sites such as Kashgar. Kashgar is a fundamental pillar of the history of Islam in China.
In 2009, the Chinese Government announced an urban reconstruction programme that plans to demolish 85% of the old city of Kashgar and replace it with modern apartments. The demolition should be stopped. Urban planners should identify a development plan that preserves the old city of Kashgar. The whole Silk Road in China should be submitted for protection under UNESCO's world heritage programme, which China joined in 1985. I call on the Commission and the Council to raise these matters with the Chinese authorities.
Mr President, cultural heritage is crucial to preserving identity. This is clear in Europe, in China, and wherever, and the Chinese authorities know this. However, we have seen, for instance, how they have purposefully destroyed this heritage, which means this identity, in several places like Tibet, and now they are doing the same in the Uyghur places like Kashgar.
This is why it is so important that we once again explain our position, and we urge the Chinese Government to stop the cultural destruction threatening Kashgar's architectural survival immediately and to carry out a comprehensive expert inquiry into culture-sensitive methods of renovation. This is not for nothing: the credibility of a government is also based on how it treats minorities. If China wants to be credible in the international sphere, it is important that minorities, such as the Uyghurs, are treated properly, adequately respectfully and in line with human standards.
(DE) Mr President, Commissioner Hahn, culture and identity must clearly be placed centre stage at global level. Just this week, Karl Habsburg explained to us how important it is in the search for identity for this cultural heritage not only to be available to the Uyghurs, but also for it to be a global asset. China should make a concessionary gesture in this regard. For example, we have recently entered into an agreement with the town of Wenzhou enabling direct investments to be made in dollars in future. I see an opportunity here for the focus also to be placed on this region and for people in the different cities and regions of China to have equal rights. International relations can indeed provide a great deal of help here.
(FI) Mr President, there is no respect for the fundamental rights of the ethnic minorities in China, be they Tibetans or Uyghurs. It is typical that the Chinese Communist Party refuses to support the city of Kashgar in its bid to compete for UNESCO world heritage status. In recent years, China has provided support for an international project to add cultural sites on the Silk Road to the world heritage list, but Kashgar itself has not been on that list because it is the home of one of China's largest minorities, the Uyghurs.
On the contrary, China intends to demolish large areas of the city, claiming that it fears for the safety of the residents, but cultural, civil and human rights organisations regard this plan as a cruel attempt to crush Uyghur culture. The Chinese Communist Party must come to acknowledge the fact that the citizens of China are culturally diverse, and they must also have a right to cultural autonomy.
(RO) Mr President, the old centre of the city of Kashgar is in danger and, along with it, the historic symbol of the Uyghur minority in China. The policy being pursued of so-called urban reconstruction is resulting in the gradual disappearance of this group's identity, which developed its culture around the fortress situated on the Silk Road. I believe that moving the Uyghur population from their traditional dwellings and demolishing Kashgar are measures which violate minorities' rights. In addition, the city is regarded as the best preserved example of Islamic architecture in Central Asia. Kashgar's streets and buildings can be restored to improve the inhabitants' living conditions. The question is why the authorities are not investing in activities of this kind. I recommend the inclusion of the old centre in the UNESCO world heritage list as part of the Silk Road. I also appeal to the Chinese Government to stop demolishing the city and to look for alternative solutions.
(FI) Mr President, owing to its remote location, Kashgar, on China's western border, and the Uyghurs who live there, have succeeded in preserving their ancient traditions for centuries. The city therefore attracts hundreds and thousands of tourists a year. On account of its strategic location, the Chinese administration is now trying to control the region more effectively to guarantee better access to the energy markets in Central Asia.
China does, of course, have the right to develop economically, but the rights of minority groups, fragile as they are, must be protected. It is possible to develop Kashgar in such a way that the way of life of the Uyghurs can continue to be guaranteed. The earthquake safety of buildings and the infrastructure can be improved without putting into effect plans to destroy 85% of the ancient city, with the Uyghurs being forced to move out to new residential areas and seeing their society fragment.
This reckless destruction of the ancient city should therefore be stopped, and the Uyghurs should be consulted on the development of the place where they have traditionally lived. Otherwise, their exotic, fascinating culture is in danger of being completely destroyed.
(PL) Mr President, I would like to say it is to be welcomed that the European Parliament is once again talking about the Uyghurs, a Muslim minority which is suffering discrimination in China. I would like to remind everyone that there has already been a European Parliament resolution about this, and that we should also express our views in relation to other religious minorities which are being persecuted in the People's Republic of China, such as the Christian minority. Catholics are facing very severe discrimination there. The Communist authorities in Beijing have appointed special ecclesiastical structures which are not recognised by the official Catholic Church. I think this very necessary and important discussion can, today, be a voice in defence of all religious minorities in China. I think that voice is greatly needed.
Member of the Commission. - Mr President, the preservation of cultural heritage is obviously of central importance in ensuring the protection and continuation of a minority's traditions and way of life. Moreover, the destruction of important cultural property has the potential to deal a serious blow, not only to the heritage and archaeological patrimony of the minority concerned, but to cultural heritage in general. In this light, the European Union is following with concern the redevelopment of the ancient city of Kashgar in the Xinjiang Autonomous Region of China. The significance of Kashgar as a centre of culture for the Uyghur minority in China cannot be overstated. Kashgar is conceived as being as important as Jerusalem is to Jews, Muslims and Christians.
The Chinese Government's 2009 White Paper on Xinjiang stated that restoration of Kashgar is necessary to protect the city from earthquakes or fire. This is a laudable aim. Civil society, both in China and internationally, has expressed considerable disquiet about the methods employed. There is serious concern that as much as 85% of the old city may be demolished. Indeed, many notable buildings, including the unique Xanliq madrasah, appear to have been destroyed already. It is also worrying that some 200 000 people may be displaced from their traditional homes and that there appears to have been little or no consultation with the residents affected.
It is feared that the demolition of structures which have formed the basis of Uyghur culture for many hundreds of years may have a grave impact on the preservation of their culture in the years ahead. It is also regrettable that China has chosen not to propose Kashgar as a world heritage site despite its unique status, as this would allow UNESCO to become involved in the process of redevelopment. We understand that UNESCO has, in any event, made representations to the Chinese authorities concerning the impact of the development on Kashgar's traditional heritage and culture. The European Union fully shares these concerns and will call on the Chinese authorities to work with UNESCO to ensure that any redevelopment of Kashgar meets international best practice in this field.
The European Union will also call on the Chinese authorities to ensure that the inhabitants of Kashgar are fully consulted about the future of the city and that their views are taken into account.
I have received six motions for resolutions tabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place at the end of the debates.